Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146167 & (19)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 146167
                                                                    COA: 309959
                                                                    Wayne CC: 77-008908
  WILLIAM M. HILL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issues is GRANTED. The application for
  leave to appeal the October 24, 2012 order of the Court of Appeals is considered, and it is
  DENIED, because the defendant’s motion for relief from judgment is prohibited by MCR
  6.502(G).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2013                      _________________________________________
         h0422                                                                 Clerk